Citation Nr: 1550568	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-44 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1980. 

A claim for entitlement to compensation under 38 U.S.C. 1151 for residuals of bunionectomy, right great toe was previously denied by the Des Moines RO in a June 2011 rating decision.  Although notified of the denial, the Veteran did not appeal.  

This appeal is before the Board of Veterans' Appeal (Board) from an August 2014 rating decision, in which the RO determined that new and material evidence had not been submitted and continued to deny the claim.  In August 2014, the Veteran filed a notice of disagreement (NOD).  In a December 2014 statement of the case (SOC), the RO essentially reopened the claim by addressing the matter on the merits.  The Veteran filed a substantive appeal (via a VA Form 21-4138 statement in support of claim) later that month.

As for the characterization of the appeal, it is noted that, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the previously-denied claim for compensation under 38 U.S.C. 1151 has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system. The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of Virtual VA reveals ongoing treatment records for the Veteran's right toe disability through July 2015, which have not been associated with the Veteran's VBMS file.  Additionally, in September 2015, the Veteran's representative submitted a relevant VA treatment record without a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c).  Nevertheless, in light of the favorable decision below, the Board may proceed to adjudicate the appeal. Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe, was originally denied in a June 2011 rating decision on the basis that the evidence did not show that VA medical services were the proximate cause of additional disability.  The pain and other symptoms the Veteran reported in his claim are all known risks for the surgery for which the Veteran signed informed consent.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. 
 
2. Evidence received since the June 2011 RO decision includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim for compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe, the absence of which was the basis of the previous denial. 

3. Resolving reasonable doubt, the competent medical, and competent and credible lay, evidence of record demonstrates that the January 15, 2010 right great toe surgery resulted in an additional disability, namely osteoarthritis of the right great toe, and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment.
CONCLUSIONS OF LAW

1. The RO's June 2011 decision that denied the claim of service connection for compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
2. The evidence received since the June 2011 decision is new and material and sufficient to reopen the claim of service connection for compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).

3. The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe, are met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).  Because the Board is granting the benefits sought by the Veteran, any error with respect to VA's duty to notify or assist does not prejudice the claimant and need not be discussed.

II. New and Material Evidence

Generally, an RO decision denying a claim that has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence that was not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe, was originally denied in a June 2011 rating decision on the basis that the evidence did not show that VA medical services were the proximate cause of additional disability.  The pain and other symptoms the Veteran reported in his claim are all known risks for the surgery for which the Veteran signed informed consent.  The Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance. Thus, the June 2011 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the June 2011 denial includes multiple private and VA treatment records, which show ongoing problems with the Veteran's right great toe since his January 15, 2010 surgery. 

VA treatment records included findings from Dr. Freschi revealing his beliefs that the previous VA physician did the improper procedure due to the stage of the Veteran's deformity and the arthritis.  Dr. Freschi reported that that the Veteran's arthritic changes and severity of the condition were, in part, due to his prior surgery.  He felt "that it was not the proper procedure and that this should have been the foreseeable outcome due to the procedure that was chosen."  The Veteran has since been diagnosed with right hallux rigidus with osteoarthritis and hallux abduction and valgus deformity.  In a July 2015 VA treatment record, the provider believed that he was diagnosed as only having limited joint motion and therefore, the procedure performed at Iowa City was to remove the bone spurring.  The provider stated that this did not address the abduction of the toe nor the asymmetric joint space narrowing that was already occurring.  The provider stated that a more proper procedure would have been joint decompression osteotomy with correction of the toe in regards to the abduction and valgus rotation.  At this point, the Veteran's arthritis was advanced to the point that he needed a joint replacement, which would not correct the toe, but would take out the arthritic pain that he was experiencing.  

The additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the VA medical services were the proximate cause of additional disability.  See Shade v. Shinseki, 24 Vet. App. 110   (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim for compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe is reopened.

III. Merits

When a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

In this case, the Veteran contends that he has suffered an additional disability due to the improper procedure being performed on his right great big toe. 

On review of the record, treatment records from Iowa City VA Medical Center (VAMC) dated in February 2009, included a diagnosis of right hallux rigidus with dorsal bunion.  The Veteran underwent a bunionectomy on January 15, 2010.  Subsequently, he had multiple complaints of pain following his right toe.  In April 2010, he was seen by the podiatry section and emergency department on the same day at the Iowa City VAMC.  He was given a walking boot with arch supports and salsalate 750mg.  He was officially discharged from the podiatry section.  The record noted that if this treatment did not relief symptoms, it was possible for him to see a podiatrist in either Des Moines or Danville for another opinion. 

Private treatment records dated from January to September 2010 reveal complaints of right foot and right metacarpophalangeal pain status post right bunionectomy.

In June 2010, the Veteran began seeing Dr. S. Freschi, a Staff Podiatrist, at the VA facility located in Des Moines for ongoing treatment regarding his right great toe.  In August 2010, Dr. S. Freschi re-evaluated the Veteran's right foot pain.  He noted that the Veteran had a history of right foot removal of bone spur due to bone spurring and hallux rigidus to the right foot.  The Veteran was examined and X-rays showed continued joint space narrowing of the right first metatarsophalangeal joint.  The Veteran was diagnosed with hallux valgus deformity, hallux rigidus, and osteoarthritis, right first MTPJ.  The Veteran was advised that removing his spurs might be helpful, but he deferred any surgical intervention at this time.  

In December 2010, a VA examiner reviewed the Veteran's claims file as well as every entry in the CPRS system concerning care for the Veteran's right foot bunion dating as far back as 2008 through 2010.  The examiner reported that the Veteran underwent a right big toe bunionectomy in January 2010 at Iowa City VAMC.  The examiner stated that it appeared that the surgical procedure went without any complications and the Veteran was transferred to a regular bed.  The examiner commented that some time after discharge (did no showed for his first post op visit), it appeared that the pains in the right foot did not improve and slowly became worse.  The examiner added that the Veteran did not show for post-op visits, and started to request more and more controlled medications, in which the requests for additional controlled drugs appeared to increase and became quite worrisome as urine drug screen was positive for cocaine (Aug 2009 and Oct 2010).  The Veteran was sent for an additional podiatry consultation in Des Moines.  

The examiner stated that he could not find any straying from current medical guidelines concerning this gentleman's bunion removal.  The examiner stated that it appeared that he has continued pain, which was an event not reasonably foreseeable.  However, the examiner reported that the Veteran's substance issues were certainly very clear and appeared to be a major player in this gentleman's postoperative visits.

Therefore, based on a review of all records, the examiner stated that he could not find that there was any additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing surgical and postoperative care to this gentleman's right big toe bunion.  However, the examiner added that the Veteran's increase in pain was an event not reasonably foreseeable.  The examiner noted that the Veteran received outstanding postoperative care for his right foot throughout each and every visit and throughout each and every telephone call and consultation since his surgical procedure.  He had easy access to the VA system concerning his big toe bunion.  The examiner stated that there were no aggravation issues, but unfortunately, his increase in pain appeared to be not foreseeable.  In addition, substance abuse issues appeared to be a major concern.

In January 2012, Dr. S. Freschi stated that the Veteran was status post cheilectomy of the right foot in Iowa City; however, he still had significant pain and discomfort, he felt the bunion bump was significantly larger, the joint did not move, and overall he felt that he was not doing well overall.  In July 2012, Dr. S. Freschi reported that the Veteran had significant continued pain and discomfort to the right first metatarsal phalangeal joint (MTPJ) area.  The Veteran reported that the first surgery "messed him up", and was not helpful, which made him very anxious about having any other surgery on his right foot.  On examination, there was pain to palpation to the right MTPJ and limited motion of the hallux.  X-rays shows arthritic changes to the right first metatarsal phalangeal joint and evidence of the previous surgery.  The Veteran was diagnosed with right foot pain, right metatarsalgia, and right foot hallux rigidus with osteoarthritis.  Dr. S. Freschi stated that he discussed with the Veteran that his arthritic changes and severity of the condition were, in part, due to the previous surgery that he had and that he did not want additional surgery that had been recommended to him multiple times.  He did require surgery to correct the deformity.  

In October 2012, Dr. Freschi noted that the Veteran had surgery at the Iowa City VA facility to remove bone spurring of the right first MTPJ.  The doctor stated that the Veteran has had significant pain and discomfort and limited mobility along with complaints of not being able to use the foot.  He has had significant functional impairment since the surgery.  On examination, the dorsalis pedis and posterior tibial pulses were 2/4.  There was pain to palpation along the incision over the dorsomedial aspect of the right first metatarsophalangeal joint.  There was significant limited motion with pain.  The range of motion was approximately 5-10 degrees.  X-rays show arthritic changes at the right first metatarsophalangeal joint. There was also evidence of a previous surgery.  Dr. Freschi discussed with the Veteran his frustration and difficulty with the VA system, as well as his previous surgery.  Dr. Freschi stated that he felt "that it was not the proper procedure and that this should have been the foreseeable outcome due to the procedure that was chosen."

In December 2012, Dr. Freschi reported that the Veteran had a history of right foot failed bunion correction with now hallux rigidus and osteoarthritis of the joint.  Although further surgery with an implant was recommended, the Veteran was concerned about additional surgery due to the failure of his first surgery.  

In January 2014, the Veteran indicated that he was ready to have a procedure to "fix" the bunion.  After examination, the Veteran was diagnosed with right hallux abductovalgus foot deformity with hallux rigidus as well as osteoarthritis.  New X-rays and a surgery consult were ordered for the Veteran.  

In May 2014, the Veteran reported that he was recently diagnosed with stage IV lung cancer.  New shoes, inserts, and spacers were ordered for him.  He was diagnosed with osteoarthritis and bunion deformity as well as hammertoe deformity. 

In August 2014, Dr. Freschi noted that the Veteran reported that he was unable to have the failed bunion correction now fixed due to his cancer, which was noticed during the history and physical for the implant for the first MTPJ.  The Veteran was diagnosed with right foot pain with osteoarthritis and bunion deformity with hallux rigidus.  Dr. Freschi, stated that he felt that the previous physician did the improper procedure due to the stage of the Veteran's deformity and the arthritis.  Dr. Freschi noted that it was unfortunate that due to the Veteran's cancer, he will not be able to receive an implant of the foot, which would take care of his pain. 

In October 2014, the same VA examiner who previously provided the December 2010 VA opinion reported that the Veteran underwent a "Right dorsal bunionectomy" on January 15, 2010, by a podiatrist in Iowa City, IA.  The examiner noted that the Veteran was seen by the same podiatrist prior to surgical intervention and noted to have had hallux rigidus with no pain to palpation, but painful range of motion.  Radiographs prior to the surgery revealed a significant bone spur on the dorsal aspect of the great toe.  The examiner stated that the description of the Veteran's procedure was that of a dorsal cheilectomy, although it was listed as a dorsal bunionectomy.  Postoperatively, the Veteran had quite a bit of pain.  After a review of the veteran's CPRS files, radiographs, and any other available information, the examiner opined that the Veteran's right great toe condition was less likely than not (less than 50% likely) caused by, worsened by, or resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the VA.  The examiner reported that the Veteran was noted to have had hallux rigidus with decreased range of motion and pain on motion.  The Veteran underwent a surgical procedure to correct the hallux rigidus (a dorsal cheilectomy/ dorsal bunionectomy).  The examiner stated that during the surgical intervention, the Veteran was noted to have had "some area of denuded cartilage on the dorsal aspect of the first metatarsal head, along with a large exophytic bone growth".  The examiner indicated that subsequent visits to the VAMC podiatry clinic showed that the Veteran slowly developed degenerative changes of the first MTP.  Furthermore, the examiner stated that the Veteran had radiographic evidence of grade I-II hallux rigidus using the Hattrup and Johnson Classification and that a cheilectomy was an indicated procedure for this grade of hallux rigidus.  The examiner added that even with the correct surgical procedure for hallux rigidus, a known level of failure has been reported in the literature.  The examiner explained that some who undergoes dorsal cheilectomy for hallux rigidus will have continued degeneration of the MTP joint.  The examiner reported that medical literature available supported the initial procedure performed.  As a result of the above information, the examiner opined that the Veteran's right great toe condition was less likely than not (less than 50% likely) caused by, worsened by, or resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgement, or similar instance of fault on the part of the VA.  The examiner stated that he disagreed with the opinion of Dr. Freschi, DPM, in that the Veteran had an improper procedure.  The examiner restated that the Veteran was noted to have had grade III hallux rigidus and was appropriately treated with a dorsal cheilectomy.  The examiner acknowledged that the Veteran has gone on to develop further degenerative changes of the first MTP joint; however, the examiner stated that this was a known complication of the condition.

A November 2014 record noted that the Veteran was unhappy with his podiatry care at the VA facility in Iowa City.  He came to the VA in Des Moines and has been treated by Dr. Freschi for a number of years who believed that there was a legitimate need for the Veteran's pain medication.   

In a July 2015 VA Des Moines, podiatry clinic outpatient note, the provider examined the Veteran and noted his complaints of pain and discomfort in the right first metatarsal phalangeal joint.  The Veteran reported that he has had pain for over five years secondary to surgery performed at the Iowa City VA.  The Veteran was diagnosed with right hallux rigidus with osteoarthritis and hallux abduction and valgus deformity.  The provider stated that he agreed with the Veteran, in that the wrong procedure was performed.  The provider believed that he was diagnosed as only having limited joint motion and therefore, the procedure performed at Iowa City was to remove the bone spurring.  The provider stated that this did not address the abduction of the toe nor the asymmetric joint space narrowing that was already occurring.  The provider stated that a more proper procedure would have been joint decompression osteotomy with correction of the toe in regards to the abduction and valgus rotation.  At this point, the Veteran's arthritis was advanced to the point that he needed a joint replacement, which would not correct the toe, but would take out the arthritic pain that he was experiencing.  The provider encouraged the Veteran to speak with his oncologist (due to his diagnosis of stage IV lung cancer) to see if surgery could be performed on his right foot to significantly improve the pain.  

As noted above, the first requirement for compensation under 38 U.S.C.A. § 1151 is that the Veteran suffered an additional disability as a result of VA training, hospital care, or medical or surgical treatment.  Here, comparing the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to the Veteran's condition after such care or treatment, the evidence shows that in February 2009, the Veteran was diagnosed with right hallux rigidus with dorsal bunion.  However, in August 2010, X-rays revealed continued joint space narrowing of the right first metatarsophalangeal joint and the Veteran was diagnosed with hallux valgus deformity, hallux rigidus, and osteoarthritis, right first MTPJ.  Thus, within months after the Veteran's surgery, he developed an additional disability of osteoarthritis.  See 38 C.F.R. § 3.361(b).  Later, he was diagnosed with hallux abduction, hallux abductovalgus, metatarsalgia, and failed bunion correction, along with hallux valgus deformity, hallux rigidus, and osteoarthritis in the right great toe.

Next, the evidence must show that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment.

The Board has carefully reviewed the medical evidence, including the December 2010 and October 2014 VA opinions provided by the same VA examiner based solely on review of the Veteran's medical treatment records as well as the multiple opinions provided by Dr. S. Freschi during the course of the Veteran's treatment, which were based on review of the Veteran's treatment records, examinations of the Veteran, and explained to the Veteran as a means to proceed with corrective treatment.  The Board concludes that the evidence is at least in relative equipoise as to whether the January 2010 VA surgery proximately caused osteoarthritis of the right great toe due to negligence, error in judgment, or similar instance of fault on the part of VA medical care providers.  The benefit of the doubt is resolved in favor of the Veteran.  The Board therefore concludes that the requirements for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe have been met, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

As new and material evidence has been received, the claim for compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe is reopened.

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of bunionectomy, right great toe is granted. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


